Citation Nr: 1731449	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


WITNESS AT HEARINGS ON APPEAL

The Veteran

INTRODUCTION


The Veteran served on active duty from January 1989 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Decision Review Officer of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas, that reopened and denied the Veteran's previously denied claim of entitlement to service connection for psychological conditions to include depression. In its decision in December 2011,the Board determined that new and material evidence had been received sufficient to reopen the claim of entitlement. 

In July 2011 the Veteran testified via videoconference before a Veterans Law
Judge sitting in Washington D.C.  A transcript of the hearing is of record.

In October 2012, the Board again remanded this matter to schedule the Veteran for another hearing before the Board, as the previous judge no longer worked for the Board.  Another hearing was held on the matter in August 2016.  That transcript is also of record. 

The Board notes that the Veteran's SSA records were obtained in accordance with the remand in December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

While the Board recognizes that this matter has been previously remanded and the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that VA's duty to assist requires affording a claimant an examination when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. Evidence that a claimant has PTSD, experienced an in-service stressor, and may (emphasis added) experience symptoms related to that stressor, will trigger VA's duty to afford that claimant a VA examination.  Id.

In the present case the Veteran was diagnoses with PTSD in March 2012.  The examiner opined that the PTSD was the result of "sexual assault in childhood and as an adult."  (DBQ March 2012).  The examiner did not find the PTSD to be related to the Veteran's service.

The Veteran asserts that there were in-service stressors, which created or aggravated his condition, to wit: the death of his infant child in 1989, while he was in the service and led to him being AWOL; and that his wife was being harassed by his sergeant. The Veteran also submitted a statement from his wife that she had been harassed the Veteran's sergeant, who was also the Veteran's supervisor.  The Board has twice remanded the matter for an opinion as to whether or not the Veteran's alleged in-service stressors caused his psychiatric condition.  However an adequate opinion has not been received as to this issue for the reasons stated below.  See Stegall v. West, 11 Vet. App. 268 (1998).

Inadequate Medical Opinions
Despite the previous VA medical opinions, the Board does not have sufficient evidence to render a decision in this case.  Once VA provides an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In general, an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Veteran was afforded medical opinions following the 2014 and 2016 remands by the Board.  Neither opinion addresses the issues as directed by the Board with respect to the Veteran's in-service stressors.  The January 2014 remand instructions required the examiner to opine as to whether, "any acquired psychiatric disability, including, for example, PTSD, existed prior to service, and if so whether there is clear and unmistakable evidence that any preexisting acquired disability did not permanently worsen during service beyond its natural progression."  In its remand, referring to a previous VA examination, the Board noted that, "[i]t is not clear whether the VA examiner understood that any trauma experienced in service is a potential source for a service-connected psychiatric disorder, even if the trauma during service was of a personal nature, such as the death of a child."  A new opinion was therefore required. 

The VA examiner in 2015 concluded that mental health records did not support the fact that the Veteran's child was still born during his military service as being a catalyst for his depression.  The opinion in this regard is vague.  It appears to be based on the notion that because the Veteran did not go to a mental health professional during this time, he did not suffer an in-service stressor.  The Board notes that service treatment records (STRs) are not required to show that there is a disability.  Furthermore, as the Board noted, the opinion did not address the second claimed stressor of the Veteran, which is that his sergeant allegedly harassed his wife during his service. 

Subsequently, a VA medical opinion was issued in December 2016.  That opinion was found to be inadequate in a December remand.  The Board found that the opinion more completely addressed the death of the Veteran's child, but again did not address the issue of harassment as alleged by the Veteran with respect to his spouse.  Further, the Board noted that the May 2012 VA examiner's diagnosis of adjustment disorder, dysthymia or chronic depression was never discussed with regard to being conditions caused by service. 

The most recent VA opinion was obtained in January 2017.  In that opinion the examiner stated that he utilized the same rationale as the previous examiner.  He stated that the March 2012 examination provided an "excellent rationale," however the Board had already determined that examination to be inadequate.  It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Utilizing the same rationale renders his opinion inadequate as well.  The opinion is also inadequate on its face.  The examiner concluded in January 2017 that though the Veteran suffered depression after the birth of his stillborn child, it does not seem he suffered a "nervous breakdown."  This conclusion is apparently based on the Board remand instructions from April 2015; however those instructions indicated that the examiner should consider the Veteran's description of having a nervous breakdown after the death of his still born child, not whether or not the Veteran had actually had a nervous breakdown.  Thus, the opinion does not appear to be a thorough analysis of the Veteran's psychiatric condition, with regard to his claimed in-service stressors as was instructed in the remand.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an incomplete analysis is inadequate).  Moreover, the examiner did not specify how any current depression was of a different etiology than the depression noted to be suffered after the death of the stillborn child.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has submitted lay statements and testimony which the examiner in January 2017 states he considered, though it is not evident that he utilized them as a part of his determination as to whether or not the Veteran's depressive condition was related to his in- service stressors as he only refers to the alleged "nervous breakdown," issue.  Beyond his statements regarding the death of his child and the alleged harassment of his wife by his supervisor, the Veteran also indicates in his Statement in Support of Claim from October 2006 that he served as a Canon Fire Direction Specialist, who dealt with grenades.  This has not been addressed in any of the VA examinations as to whether or not it is relevant to his condition.  The examiner should consider all relevant evidence.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The relevant question is whether or not these events that occurred in-service were in-service stressors, which caused the Veteran's mental health condition.  Thus the opinion is inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD, and whether or not events which occur in-service are relevant stressors, which caused the Veteran's diagnosed condition or conditions.  The examiner must review the claims file and must note that review in the report .  If the VA psychiatrist finds that a psychiatric examination is required in order to provide that opinion, the examination should be conducted by the appropriate specialist in anxiety and PTSD disorders. 

a.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to an in-service stressor event or events, to include: the death of his still born child; perceptions of his wife's infidelity; perceptions with regard to harassment by his superior; and his work as a Cannon Fire Specialists.

b.  For any other diagnosed acquired psychiatric disorder, including anxiety disorder or dysthymia, adjustment disorder, or depression, the examiner should provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any such disorder is etiologically related to the Veteran's active military service or to the events indicated which occurred while in service.  The examiner is particularly directed to consider whether any current depression is causally related to depression noted to be suffered after the death of the still born child.

The rationale for all opinions expressed must be provided.  In particular, the examiner must explain the impact of the Veteran's alleged stressors, if the examiner finds them not to be related, the examiner should specify his/rationale.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2016).




